DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 11/08/21, for application number 16/405,590 has been received and entered into record.  Claims 1, 5, 7, and 12 have been amended.  Therefore, Claims 1-15 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 13, line 3 of the Specification as filed recites, “sanitation mode for the computing device” (emphasis added) and should instead read “sanitization mode for the computing device” (emphasis added) as there appears to be only one single cleaning mode.  The term “sanitation mode” appears throughout the remainder of the Specification, alongside “sanitization mode.”  Examiner notes there does not appear to be two different cleaning modes, and “sanitation mode” appears to refer to “sanitization mode,” and use of a single term to describe the cleaning mode rather than two similar but different terms would better clarify the claimed invention.  Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, line 3, recites, “indication of initiation of a sanitation mode for the computing device” (emphasis added).  However, Claim 1 subsequently references a “sanitization mode” as well as a “sanitation mode.”  It appears the references to “sanitation mode” should instead be corrected to “sanitization mode,” as there does not appear to be two different cleaning modes being claimed.  
Claim 2 similarly references a “sanitation mode” and should instead read, “sanitization mode” to refer to the single cleaning mode which appears to be claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the newly amended claim recites, “responsive to the BIOS receiving the indication of the initiation of the sanitation mode, disabling […]communication between an input device coupled to the computing device and an operating system (OS) of the computing 
It is unclear how actuation of an input device by the user will not result in the OS or any application running on the computing device in performing a corresponding action, while also registering and providing output indicative of actuation during the sanitation mode.  The BIOS, on its own, is incapable of providing output absent an operating system or application, as system BIOS is well-known in the art to manage data flow between system hardware and the operating system.  Providing output via BIOS would necessarily involve action on the part of the OS or an application.  As such, it is unclear how the actuation of an input device during the sanitation mode may be registered and output without any action being performed by an OS or application.  
For the purposes of examination, the newly amended limitation is interpreted to mean no actions beyond registering and providing output of the actuation of the input device is performed by the OS or any application running on the computing device.     
Claims 7 and 12 repeat the same limitations as recited in Claim 1, and are rejected accordingly.
Claims 2-6, 8-11, and 13-15 do not appear to rectify the issue present in Claims 1, 7, and 12, and are rejected accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al., US PGPub 2017/0212605, in view of Asoh et al., US PGPub 2004/0064199.
Regarding Claim 1, Bruno discloses a method comprising: receiving, an indication of initiation of a sanitation mode for the computing device [FIG. 3 an indication of start of a cleaning mode is received at a computer; the keyboard communicates with computer, par 25];
responsive to receiving the indication of the initiation of the sanitation mode, disabling, based on the receiving, communication between an input device coupled to the computing device and an operating system (OS) of the computing device to initiate the sanitation mode, such that any actuation of the input by the user while the computing device is in the sanitization mode does not result in the OS or any application running on the computing device performing a corresponding action [the computer system disengages the keyboard when the clean mode indication is received at the computer (i.e. no keyboard inputs are recognized during sanitization mode, and thus no corresponding actions by the OS or any applications would occur), par 26];
registering, input by the user while the computing device is in the sanitation mode; and 
providing, by the BIOS, an output indicative of the actuation of the input device by the user while the computing device is in the sanitation mode [0027: the cleaning software detects the keypresses and provide an output on a display of the computer indicative of the cleaning mode, that is an image of the keyboard on the display is presented to the user. Note that the method is done by communications of keyboard with computer].
However, while it is inherent by the definition of a computer’s basic input/output system that the BIOS is in charge of receiving commands to disable input devices, detect inputs, and control and initialization of hardware components (displays, keyboard, peripherals, etc.), 
In the analogous art of registering and utilizing computer input and output, Asoh teaches receiving an indication by a basic input and output system (BIOS) of a computing device; or registering, by the BIOS, actuation of the input device [system BIOS receives button 185 input information (i.e. actuation) to perform an action, and sends an output signal in response to the button press to output portion 205, par 33].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno and Asoh before him before the effective filing date of the claimed invention, to incorporate BIOS receiving and registering the various inputs and actuations as taught by Asoh, into the method as disclosed by Bruno, as it is well-known in the art that system BIOS, that is, the basic input/output system of a computing system, is responsible for transferring the inputs and outputs of a system between the operating system and system hardware, as denoted by its name.   
Regarding claim 4, Bruno and Asoh disclose the method as claimed in claim 1. Bruno further discloses wherein providing the output further comprises displaying a diagrammatic representation of the input device on a display device of the computing device [FIG. 6 an image of the keyboard is displayed on a display of the computer, par. 30].
Regarding claim 5, Bruno and Asoh disclose the method as claimed in claim 4. Bruno further discloses wherein the input device comprises a touchpad or a clickpad, and wherein registering the actuation comprises sensing a portion of the touchpad or the clickpad being touched by the user; and providing the output comprises changing a depiction of the portion of 
Regarding claim 6, Bruno and Asoh disclose the method as claimed in claim 1. Bruno further discloses wherein providing the output further comprises displaying a notification of actuation of the input device on a display of the computing device [“a cleaning message is displayed, which may comprise an active graphic (changing colors, animated, etc.) to draw the attention of the user to the message; as cleaning the keyboard proceeds, the software will detect which keys have been pressed, and the color of those keys on the keyboard display 22 will change to signify to the operator which keys have been wiped”, par 27].
Regarding claim 12, Bruno discloses a non-transitory computer-readable medium comprising instructions executable by a processing resource to [a cleaning system software that runs on a computer, par. 11. It is inherent that all software are stored on non-transitory computer storage media]: 
receive, a request to initiate a sanitization mode [FIG. 3 (30) initiate cleaning system mode request received at computer]; 
disable communication between an operation system (OS) of the computing device and an input device of the computing device to initiate the sanitization mode, such that any actuation of the input device by a user while the computing device is in the sanitization mode 
register, an actuation of the input device by a user in the sanitization mode [0033: “The system receives key press events (57)”]; providing, by the BIOS, an indication of the registered actuation in the sanitization mode [FIG. 6 an image of the keyboard is displayed where actuations are indicated (key press events)]; 
receive, a request to terminate the sanitization mode; and enable the communication between the OS and the input device to terminate the sanitization mode [0027: “When the user is through with the disinfecting process and no longer pressing keys the keyboard comes back to life.” A request to terminate the sanitization mode is an inherent property of the system (i.e. a request must be sent for the sanitization mode to be terminated following step (36) Fig. 3)].
However, Bruno does not explicitly teach receiving an indication by a BIOS of a computing device, registering actuation of an input device, and providing communication of signals from the keyboard to the rest of the computing system. 
In the analogous art of registering and utilizing computer input and output, Asoh teaches receiving an indication by a BIOS of a computing device, registering actuation of an input device, and providing communication of signals from the keyboard to the rest of the computing system [system BIOS receives button 185 input information (i.e. actuation) to 
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno and Asoh before him before the effective filing date of the claimed invention, to incorporate BIOS receiving and registering the various inputs and actuations as taught by Asoh, into the method as disclosed by Bruno, as it is well-known in the art that system BIOS, that is, the basic input/output system of a computing system, is responsible for the inputs and outputs of a system, as denoted by its name.   
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno and Asoh, and further in view of Clark et al, US PGPub 2006/0180450.
Regarding Claim 2, Bruno and Asoh disclose the method as claimed in Claim 1.  However, Bruno and Asoh do not explicitly teach enabling, by the BIOS, the input device after expiry of a predetermined time period from the receiving of the indication of the initiation of the sanitization mode to cause the computing device to terminate the sanitation mode.
In the analogous art of cleaning keyboards, Clark teaches a clean mode comprising enabling the input device after expiry of a predetermined time period from the receiving of the indication of the initiation of the sanitization mode to cause the computing device to terminate the sanitation mode [0141: the keyboard is in a clean mode (i.e. disabled) until the clean mode timer expires, i.e. clean mode is terminated (516 Fig. 22A)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno, Asoh, and Clark before him before the effective filling date of the claimed invention, incorporate a timer for a keyboard cleaning cycle, as taught by Clark, into the method as .
Claims 3, 7, 9-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno and Asoh, and further in view of Montero et al. US PGPub 2017/0256143.
Regarding claim 3, Bruno and Asoh disclose the method as claimed in claim 1. Bruno further discloses wherein the input device comprises a keyboard [(12) Fig. 1], such that a key of the keyboard has a key indicator operable upon actuation of the key [FIG. 6 each keyboard key has a key indicator on the keyboard image], and wherein registering the actuation comprises sensing a depression of the keys [0027: “the software will detect which keys have been pressed”]; and providing the output comprises at least one of changing an operation state of the key indicator, changing a color of a light emitted by the key indicator and changing an intensity of a light emitted by the key indicator when the key is sensed to be depressed [0027: “the color of those keys on the keyboard display 22 will change to signify to the operator which keys have been wiped.”].
However, Bruno and Asoh do not explicitly teach the keyboard such that a key of the keyboard has a light emitting diode (LED) operable upon actuation of the key, and hence providing an output by changing an operation state of the LED, a color of a light emitted by the LED, or changing an intensity of a light emitted by the LED when the key is sensed to be depressed.
In the analogous art of keyboard indicators, Montero teaches a keyboard event warning system [FIG. 3 (304) keyboard], such that a key of the keyboard has a light emitting diode (LED) 
Backlit keyboards has been a common place in computer technology; the backlight illuminates the letters and symbols on the keys to make them visible in low light environments.
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno, Asoh, and Montero before him before the effective filling date of the claimed invention, to incorporate the light emitting diode system taught by Montero in the method of Bruno, to enhance visibility and accuracy for the user when using computer during low light environments.
Regarding claim 7, Bruno discloses a computing device comprising [system of fig. 2]: a keyboard comprising [keyboard (11)]: an operating system (OS) to receive input from the keyboard [an inherent operating system that runs a cleaning software, “the software will detect which keys have been pressed”, par. 27], the OS comprising: a sanitization mode module to receive a user input to initiate a sanitization mode [one of a cleaning button, a user menu selection through an interface, or a server to receive a user request for starting a cleaning cycle, pars. 21 and 25. See also (21), (23) and/or (24) Fig. 5 for examples/illustrations]; and a control module to: decouple the keyboard from the OS upon the sanitization mode being initiated, such that any actuation of the keyboard by a user while the computing device is in the 
However, Bruno does not explicitly teach and a basic input and output system (BIOS), to couple to the keyboard.
In the analogous art of registering and utilizing computer input and output, Asoh teaches a basic input and output system (BIOS), to couple to the keyboard [system BIOS receives button 185 input information (i.e. actuation) to perform an action, and sends an output signal in response to the button press to output portion 205, par 33].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno and Asoh before him before the effective filing date of the claimed invention, to incorporate BIOS receiving and registering the various inputs and actuations as taught by Asoh, into the method as disclosed by Bruno, as it is well-known in the art that system BIOS, that is, the basic input/output system of a computing system, is responsible for the inputs and outputs of a system, as denoted by its name.   
Bruno further discloses control colors of a keyboard image on a display corresponding to actuation of each keyboard key [Fig. 6]. However, Bruno and Asoh do not explicitly teach implementing keys with each of the keys being associated with a light emitting diode (LED); and a keyboard controller to control an operation of the LED corresponding to each of the keys; or provide a command to the keyboard controller to operate the LED corresponding to each of keys, based on actuation of the keys in the sanitization mode.

It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno, Asoh, and Montero before him before the effective filling date of the claimed invention, to incorporate the light emitting diode system taught by Montero in the method of Bruno, to enhance visibility and accuracy for the user when using computer during low light environments.
Regarding claim 9, Bruno, Asoh, and Montero disclose the computing device as claimed in claim 7. Bruno further discloses a pointing device to provide inputs to the OS, wherein the control module is to suspend transfer of the inputs from the pointing device to the OS in the sanitization mode [0054: a mouse or a trackball where features of the cleaning system are applied. Features such as suspending inputs from the pointing device in the sanitation mode are inherent properties of the system, see par. 26].
Regarding claim 10, Bruno, Asoh, and Montero disclose the computing device as claimed in claim 7. Bruno further discloses a touchpad or clickpad wherein the control module is to 
Regarding claims 13 and 14, Bruno discloses a non-transitory computer readable medium of Claim 12.  Claims 13 and 14 repeat the same limitations as recited in Claim 3, and thus are rejected accordingly
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno, Asoh, and Montero, and further in view of Clark.
Regarding claim 8, Bruno, Asoh, and Montero disclose the computing device as claimed in claim 7. Bruno further discloses a cleaning button that can be pressed to activate the cleaning cycle [par. 22].  However, the combination of references does not explicitly teach wherein the control module is to receive, from the keyboard, a command to terminate the sanitization mode, and wherein the sanitization mode module is to provide a notification of termination of the sanitization mode.
Clark teaches wherein a control module is to receive, from a keyboard, a command to terminate the sanitization mode, and wherein the sanitization mode module is to provide a notification of termination of the sanitization mode [keyboard send a command (518 Fig. 22A) through a clean mode button press (600 Fig. 9) to terminate the clean mode and to turn off a clean mode indicator (520 Fig. 22A), indicating to the user the termination of the clean mode, par. 141].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of Clark in the combined system of Bruno, Asoh, and Montero. One would have been motivated to implement a .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno, Asoh, and Montero, and further in view of Cudak et al., US Pat No. 9,492,576. 
Regarding claim 11, Bruno, Asoh, and Montero disclose the computing device as claimed in claim 7. Bruno further discloses a display device [FIG. 5 computer display screen, par. 26].
While the combination of references does not explicitly teach wherein the control module is to disable the display device in the sanitization mode, Bruno further discloses the cleaning cycle of the computer keyboard may be automatically scheduled or initiated from a remote server (par. 27 and Fig. 3, steps 30-32).
Similarly, Cudak discloses a method for initiating a disinfecting a computer keyboard of a wherein the computer can be a laptop from a remote server (Fig. 1 and col. 1, lines 45-50).
Cudak discloses a disinfection method for a computer apparatus comprising a display device, wherein a control module is to disable the display device in the sanitization mode [FIG. 7 (130) locking display screen in a closed position in during a predetermined disinfection duration].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno, Asoh, Montero, and Cudak before him before the effective filling date of the claimed invention, to incorporate the disinfection method as taught by Cudak, into the device as disclosed by Bruno, Asoh, and Montero, to avoid excess power consumption during the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno in view of Cudak.
Regarding claim 15, Bruno discloses the non-transitory computer-readable medium as claimed in claim 12. However, Bruno does not explicitly teach further comprising instructions executable by the processing resource to: cause a display of the computing device to enter a low power or off state in response to initiation of the sanitization mode.
Cudak teaches a disinfection program of a computing device to cause a display of the computing device to enter a low power or off state in response to initiation of the sanitization mode [FIG. 7 (130) “lock the display screen in the closed position” during the disinfection process. A locked screen in a closed configuration is inherently in a low power state].
Bruno further discloses the cleaning cycle of the computer keyboard may be automatically scheduled or initiated from a remote server (par. 27 and Fig. 3, steps 30-32).
Cudak discloses a method for initiating a disinfecting a computer keyboard of a wherein the computer can be a laptop from a remote server (Fig. 1 and col. 1, lines 45-50).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bruno and Cudak before him before the effective filling date of the claimed invention, to incorporate the disinfection method as taught by Cudak, into the device as disclosed by Bruno, to avoid excess power consumption during the disinfection process by locking the screen and completing the disinfection with the recommended intensity and duration of ultraviolet light [Cudak, col. 3, ll. 65-67; col. 4, ll. 1-5].

Response to Arguments
Applicant's arguments filed 11/08/21 have been fully considered but they are not persuasive.
Applicant argues Bruno does not disclose the newly amended limitation of any actuation of an input device by the user while the computing device is in the sanitization mode does not result in the OS or any application running on the computing device performing a corresponding action.  
As noted in the rejection above, the newly amended limitation appears to conflict with the subsequent limitations requiring registering of actuation and providing output indicative of actuation during sanitation mode, as BIOS by itself is incapable of registering input or providing output without hardware and the associated operating system and applications.  
The disclosure of Bruno discloses disengaging the keyboard (i.e. input device) from the computer system when the cleaning cycle starts, and only registering the keystrokes and providing and output of the keystrokes during the cleaning cycle.  
Additionally, Bruno does not limit the disengaging of the keyboard only to a particular application, but rather, the keyboard is disengaged from the computer system, which “allows the freedom of wiping the surface [of the keyboard] without entering errant random keystrokes into the computer system.”  Thus, Bruno does appear to disclose the newly amended limitation, as no key input is registered, regardless of application or OS, as the keyboard is disengaged and not recognized at the computer system level, rather than a specific application level.  

As there do not appear to be additional arguments as to the remaining limitations or claims, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186